922 F.2d 1577
PAC-TEC, INC., Appellant,v.AMERACE CORPORATION, Appellee.
Nos. 89-1329, 89-1692.
United States Court of Appeals,Federal Circuit.
Jan. 14, 1991.

Appeal from United States District Court for the Eastern District of Michigan;  Robert E. DeMascio, Judge.
Owen E. Perry, of Reising, Ethington, Barnard, Perry & Milton, Troy, Mich., argued, for plaintiff-appellant.  With him on the brief, were Jeanne-Marie Buiteweg and Richard W. Hoffmann.  Thomas E. Anderson, Gifford, Groh, Sprinkle, Patmore & Anderson, P.C., Birmingham, Mich., for plaintiff-appellant.
Ronald A. Sandler, of Jones, Day, Reavis & Pogue, Chicago, Ill., argued, for defendant-appellee.  With him on the brief, was Sandra B. Weiss.  Of counsel were Charles Rutherford, Robert L. Kelly and Dykema Gossett, Detroit, Mich.
Before MARKEY and PLAGER, Circuit Judges, and BENNETT, Senior Circuit judge.
ORDER
MARKEY, Circuit Judge.


1
Having considered the application of Amerace Corporation (Amerace) for the attorney fees and double costs awarded in the opinion of May 9, 1990, and the oppositions thereto filed by Pac-Tec, Inc.  (Pac-Tec) and Owen E. Perry (Perry), IT IS ORDERED that


2
Amerace is entitled to recover, within 30 days of the date of this ORDER, the sum of $134,000.18 from Pac-Tec and Perry who shall be jointly and severally liable.